IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0727
                                Filed July 24, 2019


IN THE INTEREST OF A.G.,
Minor Child,

J.G., Father,
       Appellant,

A.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



       A mother and a father separately appeal the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.



       Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant father.

       Katie Eastvold, North Liberty, for appellant mother.

       Thomas J. Miller, Attorney General, and Anna T. Stoeffler, Assistant

Attorney General, for appellee State.

       Jessica L. Wiebrand, Cedar Rapids, attorney and guardian ad litem for

minor child.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                              2


BOWER, Judge.

       A mother and a father separately appeal the termination of their parental

rights to their child, A.G.1 The mother contends grounds for termination have not

been proved by clear and convincing evidence, the State failed to make

reasonable efforts to reunify her with the child, termination of her parental rights is

not in the child’s best interests, and the parent-child bond should preclude

termination of parental rights. The father contends he can provide the child with a

safe home when he is released from prison. Both parents ask for an additional six

months to achieve reunification. We find no reason to disturb the juvenile court’s

findings or conclusions, and we affirm on both appeals.

       As background, these parents lost their parental rights to another child in

December 2017. In the order terminating their parental rights to A.G.’s sibling,

L.G., the juvenile court noted:

       [The father] has four older children, none of whom are in his custody.
       [The mother] has one older child who has resided with [maternal
       grand]parents for most of the child’s life. [The mother] and [the
       father]’s relationships with their older children have been negatively
       affected by parental drug use . . . . [The mother] acknowledges using
       illegal substances off and on since age [eleven]. Her primary drug
       of choice has been methamphetamine. [The father] also reports drug
       use beginning in early adolescence. [The father] has used multiple
       substances, including marijuana, cocaine, LSD, mushrooms,
       methamphetamine and heroin. [His] current primary drug of choice
       is heroin, which he occasionally combines with methamphetamine.

The juvenile court terminated their parental rights to L.G., finding:

       Neither [parent] ha[s] been able to establish any significant period of
       sobriety during the time since the child’s removal. They continue to
       be at significant risk of incarceration due to repeated criminal activity.

1
  The State filed a motion to dismiss the father’s appeal for failure to comply with the rules
of appellate procedure. The supreme court denied the motion and transferred the case to
this court.
                                         3


      An additional six months is very unlikely to result in the ability to
      safely return this child to the care of a parent.

      The mother was in jail from December 2017 to April 2018 related to

probation violations. The father began serving a ten-year prison term on drug

charges in June 2018 with a tentative discharge date of December 2022.

      A.G. was born in July 2018.        Umbilical cord testing was positive for

methamphetamine, which mirrors the circumstances of L.G. being born in June

2017 with an umbilical cord that tested positive for methamphetamine. Upon L.G.’s

and A.G.’s births, the mother denied using drugs for many months. The mother

has been diagnosed with bipolar disorder, anxiety, and major depressive disorder

and is prescribed medication for those concerns.

      A.G. was removed by temporary order and placed in foster care with the

family who adopted A.G.’s sibling. A child-abuse assessment by the department

of human services (DHS) was founded against the mother upon a determination

there were illegal drugs present in the child’s system. A.G. was adjudicated a child

in need of assistance (CINA) on August 29.

      As of October 22, the mother had yet to provide releases of information to

DHS. Thus, DHS was not able to confirm the mother’s reports of attending mental-

health medication-management appointments, appointments with her probation

officer, or substance-abuse treatment.

      A dispositional hearing was held on October 30 at which time the mother

conceded she was not in a position to assume custody of A.G. as she had been

living with a person who was regularly using methamphetamine in the home.

Although the mother denied any knowing use of methamphetamine since
                                        4


December of 2017, she was aware that she has had multiple drug test results

positive for methamphetamine and suggested the housemate may have mixed

methamphetamine into food or drinks in the refrigerator, which the mother then

consumed. The mother was seeking out alternative housing and reported actively

participating in substance-abuse and mental-health treatment.

      A December 2018 foster care review report noted the mother was

consistently attending four, one-hour visits with A.G. per week. The report also

noted the mother “continues to test positive for methamphetamine via [urinalysis]

and patch testing.” The father had been moved from the correctional facility in

Anamosa, where he had been receiving one supervised visit per month with A.G.,

to Newton.    The report stated, “Efforts will be made to reevaluate this and

determine how visits can be resumed in Newton.”

      In January 2019, a report of probation violations was filed, asserting the

mother had failed to report for random drug testing on numerous occasions

between September 2018 and January 2019 and had failed to report for

substance-abuse treatment since November 6, 2018, and was unsuccessfully

discharged. She had not been employed since September 2018. A revocation

hearing was scheduled for March 25, 2019.

      On February 13, DHS submitted a report to the juvenile court that the father

remained incarcerated and received one supervised visit per month with the child.

The mother “was unsuccessfully discharged from treatment and continues to test

positive for methamphetamine regularly.” The report also stated that, contrary to

the mother’s claim, “she has not been seen [by the alleged mental-health provider]

in several months and they report that she does not have a current prescription for
                                               5


medication through them.” The report to the court also noted a petition to terminate

parental rights had been filed.

          The child’s guardian ad litem (GAL) submitted a report to the juvenile court,

noting concern with the mother’s lack of progress toward sobriety and her

dishonesty with service providers, and recommending her visits be reduced to

twice per week. The GAL also recommended visits with the father be suspended

due to his being incarcerated two hours away and transportation for a visit took up

much of a day for the young child.

          A CINA review hearing was held on February 27. The court found DHS had

made reasonable efforts to reunify the family and listed the services provided. The

court ordered the mother to cooperate with drug testing, limited the father’s visits

to one time per month,2 and changed the permanency goal to termination of

parental rights and adoption.

          On March 4, a second report of violations of the conditions of probation was

filed, asserting the mother had failed to report to her probation officer since bonding

out of jail on January 22 and had failed to provide urine for urinalysis.

          On March 6, the mother filed an “objection to request for reduction of visits,”

in which she complained of past occasions where four, one-hour visits had not

occurred. She acknowledged the time had been made up by offering extended

visits on other occasions, but argued the State was not making reasonable efforts

because she had four contacts per week on “only eight of [twenty-six] weeks”

inventoried through the end of January.



2
    We note this is the same visitation the father had been receiving.
                                          6


       A termination of parental rights hearing was held on April 8. The mother

testified she had recently re-engaged in substance-abuse treatment and was

hoping to avoid revocation of her probation. The father testified he expected to be

paroled soon. Both parents requested additional time to seek reunification.

       On April 19, the juvenile court entered an order terminating both parents’

parental rights pursuant to Iowa Code section 232.116(1)(g) and (h) (2019).

       “On appeal, we may affirm the juvenile court’s termination order on any

ground that we find supported by clear and convincing evidence.” In re D.W., 791
N.W.2d 703, 707 (Iowa 2010). After reviewing the record in this case de novo, see

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014), we conclude grounds for termination

exist under section 232.116(1)(h)—the State has proved by clear and convincing

evidence the child is under the age of three, has been adjudicated CINA, has been

out of the parents’ care for at least six consecutive months, and cannot be returned

to either parent at the present time.

       The mother asserts the child could be returned to her at present but the

record clearly establishes otherwise. As noted by the juvenile court, the mother

“was incarcerated at least twice during the course of the current case, and her

probation officer testified that she and the State are recommending that she be

sent to prison at her probation revocation hearing scheduled for May 2019.” She

has not resolved the long-standing concerns about her substance abuse or mental

health and has unresolved criminal issues. The mother has made little progress

toward sobriety or stability in over two years of services.

       In the alternative, the mother asserts she should be granted an additional

six months to seek reunification. She claims the State failed to make reasonable
                                          7


reunification efforts, termination of her parental rights is not in the child’s best

interests, and her bond with the child should preclude termination.

       The father, for his part, argues that upon his release from prison he can

provide a stable home for the child. He argues, “The child has never been at risk

of physical abuse at the hands of his father. He shows appropriate parenting skills

and consistently attends visits.”

       We find no reason to disturb the juvenile court’s ruling and we adopt its

findings here:

               These parents lost their parental rights to another [child] in
       December 2017. [A.G.] was then born in July 2018. Virtually every
       concern that arose in the previous case still exists in the current one.
       It is clear from the record that the provision of services over two
       cases, and at least [two] years, has not substantially changed the
       situation for either parent. Neither parent was in any position to
       resume care of [A.G.] at the time of trial. They still struggle with
       substance abuse issues and criminal charges which cause them to
       be currently incarcerated or at threat of incarceration in the near
       future. [The father] has been incarcerated for [A.G.’s] entire life.
       [The father] believes that he will be paroled in the near future, but his
       release date was already delayed beyond what he initially believed
       it would be. Even once released, [the father] would need months of
       demonstrating that he can maintain his sobriety in the community
       before [A.G.] could potentially be placed with him. At trial both
       parents requested additional time in which to be able to resume care
       of their child.
               [The mother] complained about a lack of support from her
       probation officer and the providers in the DHS case. Nothing in her
       testimony demonstrated that any additional support would have
       changed the situation that she was in at the time of trial. She
       acknowledged at trial that she had never requested additional
       services or complained of the sufficiency of the services in court.
       [The mother] has not demonstrated the ability to provide [A.G.] a
       safe, sober drug-free home. She has lost one child to termination of
       parental rights and her parents have had guardianship of her oldest
       child for many years. [The mother] fails to take any responsibility for
       her own actions and choices and blames others for not providing
       enough assistance to her.
                                            8


       An extension of time is not warranted here, especially because the parents

have been offered services over two years and “[v]irtually every concern that arose

in the previous case still exists in the current one.” See In re C.B., 611 N.W.2d
489, 495 (Iowa 2000) (“Insight for the determination of the child’s long-range best

interests can be gleaned from ‘evidence of the parent’s past performance for that

performance may be indicative of the quality of the future care that parent is

capable of providing.’” (citation omitted)). We conclude an additional time period

would not correct the situation. See D.W., 791 N.W.2d at 707 (“We do not gamble

with the [child’s] future by asking them to continuously wait for a stable biological

parent, particularly at such tender ages.” (internal quotation marks and citation

omitted)).

       “Even after we have determined that statutory grounds for termination exist,

we must still determine whether termination is in the [child’s] best interests.” In re

A.B., 815 N.W.2d 764, 776 (Iowa 2012). We “give primary consideration to the

child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.” Iowa Code § 232.116(2). A.G. is young and has spent less than one

week in the care of either parent. The child is in a stable pre-adoptive home with

a sibling and is doing well in that setting. It is in the child’s best interests to provide

an opportunity for permanency. See A.M., 843 N.W.2d at 113.

       We acknowledge the child has some bond with the mother and father.

While Iowa Code section 232.116(3)(c) allows the juvenile court to not terminate

when “[t]here is clear and convincing evidence that the termination would be

detrimental to the child at the time due to the closeness of the parent-child
                                        9


relationship,” we are not persuaded this is such a case. We affirm the termination

of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.